Exhibit 10.12

PURCHASE OPTION AGREEMENT

THIS PURCHASE OPTION AGREEMENT (this “Agreement”), dated as of April 25, 2006,
is entered into by and between Biovax Investment LLC, a Delaware limited
liability company (“Fund”), Biovax Investment Corporation, a Delaware
corporation (“Biovax”), U.S. Bancorp Community Investment Corporation, a
Delaware corporation (“USB CIC”), and Biolender, LLC, a Delaware limited
liability company (“Purchaser”).

W I T N E S S E T H:

WHEREAS, the Biovax and USBCIC are members of Fund, with Biovax owning a 0.01%
and USB CIC owning a 99.99% interest in the capital, profits, losses, cashflow,
deductions and credits of Fund (such interests are “Biovax Interest” and “USB
CIC Interest”, respectively, or together the “Interests”); and

WHEREAS, Fund has invested in a “qualified equity investment” in the Telesis CDE
Two, LLC, a Delaware limited liability company, and expects to be allocated New
Market Tax Credits pursuant to Section 45D of the Internal Revenue Code of 1986,
as amended (the “Code”) with respect to such investment beginning on April 25,
2006;

WHEREAS, the Fund, Biovax, USB CIC and Purchaser have entered into that certain
put option agreement (“Put Option Agreement”) dated as of the date hereof
pursuant to which each Biovax and USB CIC has the option to put the Biovax
Interest and the USB CIC Interest, respectively, to the Purchaser; and

WHEREAS, the Biovax and USB CIC desire to grant to Purchaser the right to
purchase the Interests on the terms and subject to the conditions set forth
herein; and

WHEREAS, Fund consents to Purchaser’s ability to purchase the Interests on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. For a period of three (3) months commencing on the day following the
expiration of the put rights under the Put Option Agreement (the “Exercise
Period”), Purchaser shall have the right to purchase the Interests, or if either
Biovax or USB CIC exercised its put right then Purchaser shall have the right to
purchase the membership interest from the party that did not exercise its put
right under the Put Option Agreement. If Purchaser elects to exercise either or
both of its purchase rights, it shall do so by (i) giving written notice to the
holder of the interest(s) to be purchased at any time during the Exercise Period
or not more than 30 days before the beginning of such Exercise Period, and
(ii) agreeing that the closing of the purchase pursuant to this Agreement shall
occur not more than 30 days after the date on which said notice was delivered.
The sales price for the interest(s) purchased shall be the fair market value of
such interest(s) at the time of the delivery of the notice(s).



--------------------------------------------------------------------------------

The fair market value of the interest(s) shall be determined through independent
appraisers. The Purchaser and the seller of the Biovax Interest or the USB CIC
Interest, as the case may be, shall each select an independent appraiser, each
who shall give an appraisal of the fair market value of the relevant interest.
The final determined fair market value of the relevant interest shall be
determined as follows: (A) if the higher appraisal is within ten percent
(10%) of the lower of the two appraisals, the fair market value shall be the
average of the two appraisals; (B) if the difference between the two appraisals
is greater than ten percent (10%) of the lower of the two appraisals, then the
fair market value shall be the lower of the two appraisals plus one-third
(1/3) of the difference between the two appraisals.

The entire sales price for the interest(s) shall be paid to the appropriate
party at the closing in cash or immediately available funds, unless otherwise
mutually agreed. Each party shall be responsible for the costs of its own
attorneys’ fees and other charges incurred in connection with the closing. Upon
receipt of the sales price, the selling party(ies) shall transfer its interest
free and clear of any liens, charges, encumbrances or interests of any third
party and shall execute or cause to be executed any documents required to fully
transfer such interest. As of the effective date of such closing, the selling
party(ies) shall have no further interest in the Fund. If Purchaser fails to
exercise its purchase option(s) pursuant to this Agreement or the closing of the
sale(s) pursuant to this Agreement does not occur within the 30-day period as
set forth above following delivery of an exercise notice, unless otherwise
mutually agreed, this Agreement shall terminate.

2. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, personal representatives, successors and
assigns. No party to this Agreement may assign the rights under this Agreement
without the consent of each other party hereto. Any amendment(s) to this
Agreement shall be effective only if set forth in writing and signed by each
party hereto.

3. Each provision of this Agreement shall be considered severable, and if for
any reason any provision that is not essential to the effectuation of the basic
purposes of the Agreement is determined to be invalid and contrary to any
existing or future law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid.

4. No party hereto shall be deemed to have waived any rights hereunder unless
such waiver shall be in writing and signed by such party. The waiver by any
party of any breach of this Agreement shall not operate or be construed to be a
waiver of any subsequent breach.

5. This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

6. The execution of this Agreement constitutes the consent required of either
Biovax or USB CIC, or both, under Section 9.01 of the Fund Operating Agreement
in order to transfer either the Biovax Interest or the USB CIC Interest,
respectively, or both Interests.

7. This Agreement and any amendments hereto may be executed in several
counterparts, each of which shall be deemed to be an original copy, and all of
which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties

 

2



--------------------------------------------------------------------------------

shall not have signed the same counterpart. This Agreement may also be executed
as facsimile originals and each copy of this Agreement bearing the facsimile
transmitted signature of any party’s authorized representative shall be deemed
to be an original.

[No further text on this page; signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

Biovax Investment LLC, a Delaware limited liability company By:   Biovax
Investment Corporation Its:   Manager   By:  

 

   

 

  Its:  

 

Biovax Investment Corporation,

a Delaware corporation

By:     Its:       By:  

 

   

 

  Its:  

 

U.S. Bancorp Community Investment Corporation,

a Delaware corporation

  By:  

 

    Matthew L. Philpott   Its:   Business Development Associate

Biolender, LLC,

a Delaware limited liability company

By:     James A. McNulty Its:       By:  

/s/ James A. McNulty

   

CFO/Secretary of Biovest, Managing Member

  Its:  

 

Signature Page – Purchase Option